Citation Nr: 1019692	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently rated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 0 percent 
for impotence.  

3.  Entitlement to a higher initial rating for special 
monthly compensation based on loss of use of a creative 
organ.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Roanoke, 
Virginia, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.  

The issues of entitlement to an increased rating for right 
lower extremity peripheral neuropathy and left lower 
extremity peripheral neuropathy being referred have been 
raised by the record (Transcript at 6 (2010) & correspondence 
received in December 2009), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issues and the 
issues are referred to the AOJ for appropriate action.  

The issue in regard to the evaluation of diabetes mellitus 
type II being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On February 3, 2010, prior to the promulgation of a decision 
in the appeal in regard to entitlement to an initial rating 
in excess of 0 percent for impotence, and entitlement to a 
higher initial rating for special monthly compensation based 
on loss of use of a creative organ, the Board received 
notification from the Veteran that a withdrawal of the appeal 
in regard to these issues is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in regard to 
entitlement to an initial rating in excess of 0 percent for 
impotence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.201, 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of the appeal in regard to 
entitlement to a higher initial rating for special monthly 
compensation based on loss of use of a creative organ have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be 
made by the Veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2009).  In correspondence received in 
February 2010, the Veteran withdrew the appeal in regard to 
entitlement to an initial rating in excess of 0 percent for 
impotence, and entitlement to a higher initial rating for 
special monthly compensation based on loss of use of a 
creative organ, hence, there remain no allegations of errors 
of fact or law for appellate consideration in regard to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal in regard to the issues of to entitlement 
to an initial rating in excess of 0 percent for impotence, 
and entitlement to a higher initial rating for special 
monthly compensation based on loss of use of a creative organ 
and the appeal in regard to these issues is dismissed.


ORDER

The appeal in regard to entitlement to an initial rating in 
excess of 0 percent for impotence is dismissed.  

The appeal in regard to entitlement to a higher initial 
rating for special monthly compensation based on loss of use 
of a creative organ is dismissed.


REMAND

The Veteran is service-connected for diabetes mellitus, type 
II.  He asserts that the symptoms associated with his 
diabetes mellitus are worse and that a rating in excess of 
the 20 percent currently assigned is warranted.  

The Board notes that at the hearing, the Veteran testified 
that he has ongoing treatment at an identified VA facility.  
Transcript at 4 (2010).  The recent VA treatment records have 
not been associated with the claims file.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diagnostic Code 7913 provides that 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent evaluation.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities warrants a 40 
percent evaluation.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent 
evaluation.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 percent evaluation.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).

The Board notes that the October 2007 rating decision 
reflects that a rating in excess of 20 percent for diabetes 
mellitus, type II, was denied based on a finding of no 
requirement of regulation of activities.  In addition, the 
April 2008 rating decision shows that service connection has 
been established for right and left upper and lower extremity 
peripheral neuropathy associated with diabetes mellitus, type 
II, impotence associated with diabetes mellitus, type II, and 
diabetic nephropathy associated with diabetes mellitus, type 
II.  

The Veteran testified that in addition to the requirement of 
insulin and a restricted diet, regulation of activities is 
required due to his diabetes mellitus.  Transcript at 5 
(2010).  The Board notes that the June 2007 VA examination 
report reflects that the Veteran was placed on disability in 
2003 due to a work-related back injury, and records, dated in 
September 2008, February 2009, and May 2009, reflect that he 
was unable to exercise due to back pain.  The disability 
records referenced in association with the work-related back 
injury have not been associated with the claims file, to 
include Social Security Administration (SSA) records, if any.  

In this case, and although the Board is not required to 
remand an appealed claim solely because of the passage of 
time since an otherwise adequate examination report was 
prepared, the Veteran has asserted that diabetes mellitus has 
undergone an increase in severity since the time of the June 
2007 VA examination.  Under the circumstances in this case, 
the Board finds that further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant up-
to-date VA treatment records from the VA 
facility identified at the hearing.  See 
transcript at 4 (2010).  

2.  The AOJ should obtain the relevant 
disability records, to include any SSA 
records, pertinent to the Veteran's claim, 
to include any decisions and the medical 
records, upon which any decision was 
based.  All records obtained should be 
associated with the claims file. 

3.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
degree of impairment due to service-
connected diabetes mellitus, type II.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to the Veteran's diabetes mellitus, to 
include whether regulation of activities 
is required due to diabetes mellitus, as 
well whether diabetes mellitus has any 
impact on employability.  If any increase 
in the degree of impairment is identified 
during the relevant period, the examiner 
should report the date of any increase, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.

4.  In light of the above, the claim 
should be readjudicated.  Before returning 
the claims file to the Board, the AOJ 
should review all opinions obtained for 
adequacy and accomplish any necessary 
development in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


